Citation Nr: 0308140	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  96-37 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for low back disability.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran had more than 21 years of active military 
service, to include his last period between August 1984 and 
March 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the veteran's degenerative disease of the 
lumbar spine is causally related to service.


CONCLUSION OF LAW

Entitlement to service connection for degenerative disease of 
the lumbar spine is warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, the record 
shows that, a few days after receiving the veteran's claim 
for service connection for a low back disability in April 
1995, the RO sent him a letter acknowledging receipt of his 
claim and informing him of VA's pledge to decide his claim as 
quickly as possible, keep him apprised of the development of 
his claim, and grant all benefits permitted under the law.  
The RO thereafter took steps to secure private medical 
records identified by the veteran, scheduled him for two RO 
hearings, in May 1996 and April 1997 (for both of which the 
veteran did not show up), and had the veteran examined by a 
VA physician, specifically asking that the examiner furnish 
an etiology opinion.  By letter dated in August 2001, the RO 
informed the veteran of the enactment of the VCAA, of VA's 
redefined duties to notify and assist him, of the evidence 
that he needed to submit in order to obtain a favorable 
resolution of his case, and of the most recent development 
that had been accomplished with regard to his claim.  More 
recently, the Board sought re-examination of the veteran and 
another etiology opinion, in order to clarify the prior 
medical opinion in this case.  That development has been 
accomplished, and the resulting examination report, dated in 
March 2003, has been made part of the veteran's claims file 
as well.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the veteran's service medical records reveals a 
negative medical examination at the time of enlistment.  
There were several complaints of lower back pain and 
assessments of lower back pain and scoliosis thereafter 
during service, starting in 1974.  On one of these occasions, 
in August 1980, the veteran reported having injured his lower 
back.  Mechanical low back pain was the impression.  On 
another occasion, in May 1990, the veteran again reported 
having injured his lower back after doing heavy yard work and 
shoveling, and said that rest did not improve the problem.  
L5-S1 discogenic low back pain was the assessment.  On 
physical examination upon discharge in December 1994, the 
veteran's spine was clinically evaluated as normal, but the 
veteran again stated that he had had, or currently had, 
recurrent low back pain.

The veteran's DD Form 214 reveals that the veteran's primary 
specialties during his more than 21 years of active military 
service included parachutist.

In his Notice of Disagreement dated January 1996, the veteran 
stated that, during his more than two decades of active duty, 
he attended numerous schools, to include airborne school and 
air assault school, which had "a tough demanding physical 
training program," and that, throughout his military career, 
he was repeatedly bothered by his low back pain, for which he 
started receiving medical treatment during service.

On VA medical examination in October 1996, the veteran 
complained of intermittent back pain since injuring his back 
in 1974 in what was described as a nontraumatic injury.  This 
had been chronically nagging him ever since then.  The 
veteran reported three episodes of flare-ups in the last 
year, which severely limited his activities.  The veteran 
reported a constant low backache, but with no pain down the 
legs or any bowel or bladder changes, and said that, when the 
back pain was active, he could not even put on his shoes.  
The problem was usually on a level of "ache," where it was 
more of an annoyance.  On physical examination, there were 
zero through 100 degrees of extension, and 90 degrees of 
flexion, with pain.  Lateral bending was 30 degrees each way.  
Rotation of the lower back was approximately 40 degrees, 
bilaterally, and there was a negative straight leg-raising 
test for pain all the way down each leg, although there was 
some left hamstring pain at 60 degrees.  Neurologically, the 
veteran was normal.  The pertinent assessment was listed as 
low back pain.  No X-Rays were reported.

Another VA physician dictated an addendum to the above report 
in June 1997, after a review of the veteran's file.  
According to this physician, the veteran's service medical 
records revealed a radiological finding in December 1974 of 
mild thoracolumbar scoliosis and narrowing of the L5-S1 
interspace.  This physician stated that it would be unlikely 
that the scoliosis would have just started in 1974, and that 
it was impossible to say when it began to develop, as the 
veteran did not have an X-Ray in 1973 when he was first 
enlisted.  However, the VA physician opined that "it is very 
doubtful that the scoliosis would not be present in 1973, as 
it does take time for scoliosis to develop and would not be 
likely for it to be not present in 1973, and then present in 
1974."  She thereafter added, in a handwritten note on that 
addendum, that the veteran's back pain was chronic; that 
scoliosis is a congenital condition; that the veteran had 
developed scoliosis at an early age as it had been apparent 
on X-Ray in 1974; that the veteran had evidence of disc 
disease at that time also, and that "his low back pain was 
secondary to disc disease and scoliosis which developed 
before age 19 as it takes time to develop."

On the most recent VA medical examination in March 2003, the 
examiner noted at the outset the negative examination of the 
veteran's back at the time of enlistment in 1973 and the 
several complaints of low back pain during service, starting 
in 1974.  The examiner also noted that the veteran was 
claiming that his low back problems started sometime around 
1974 or 1975, at which time the veteran was told that he had 
scoliosis.  The veteran denied any low back problems prior to 
service, and reported a very intense, physical training 
during service, with lots of push-ups, running, and sit-ups, 
as well as the fact that he had attended both airborne school 
and aerial school.  All these factors, according to the 
veteran, contributed to his low back pain, which he said he 
still suffered from, without radiation.  The pain was dull 
and usually lasted two or three days.  Picking up things, 
bending over, and lifting heavy things would precipitate the 
back pain.  The veteran denied any specific trauma or injury 
after service.  On physical examination, there was slight 
tenderness on the paraspinous muscles covering L4 through S1.  
There were 85 degrees of forward flexion, "out of 90 
degrees," and 30 degrees of backward extension, "out of 35 
degrees."  Lateral bending was accomplished to 25 and 20 
degrees on the left and right, respectively, and rotation of 
the lumbar spine was 45 degrees, bilaterally.  There was no 
ankylosis or abnormality of the musculature of the back, and 
the veteran did not complain of back pain at the time of the 
examination.

In summary, the above VA examiner stated that there was 
evidence of a mild scoliosis and degenerative changes of 
the lumbar spine in the veteran's case.  The pertinent 
diagnoses were mild scoliosis, likely a congenital 
condition, most likely of preservice onset and chronic 
back pain, could be due to degenerative joint disease.  It 
was felt that it was at least as likely as not that the 
[veteran]'s chronic low back pain had its onset during the 
service due to the extensive physical training.  Even with 
the probable pre-service onset of back problems 
(congenital scoliosis), it could have been aggravated by 
the service.  The x-rays of the lumbar spine revealed 
degenerative disc changes at L3-4 and L4-5, with facet 
joint hypertrophy of the adjacent facet joints.  

Legal analysis

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service.  In other words, there exists a "presumption of 
soundness" at the time of enlistment unless the condition in 
question was actually noted at that time, and only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  See 38 C.F.R. § 3.304(b) (2002).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002). 

In the present case, the veteran entered service with no 
objective evidence of a low back disability.  His low back 
problems were first noted about a year after enlistment, in 
1974, at which time both scoliosis and narrowing of the L5-S1 
interspace were first noted.  The veteran did complain of low 
back pain during service, and of having "injured" his lower 
back at least twice during such time, and he received medical 
treatment for that problem.  He again complained of recurrent 
back pain at the time of his discharge medical examination.  
Currently, there is objective evidence of both mild scoliosis 
and degenerative disease of the lumbar spine.  The medical 
opinions, taken as a whole, reflect that the scoliosis is 
congenital in nature.  Congenital defects are not 
disabilities for VA compensation purposes.  See 38 C.F.R. 
§ 3.303 (2002).  However, this same evidence suggests that it 
is at least as likely as not that the veteran's chronic low 
back pain, which is due to his degenerative disease, had its 
onset during service due to the extensive physical training 
the veteran had during that time.  In short, the Board finds, 
resolving any reasonable doubt in favor of the veteran, that 
the record shows that the that the degenerative disease of 
the lumbar spine is causally related to service.

In view of the above finding, the Board concludes that 
entitlement to service connection for degenerative disease of 
the lumbar spine is warranted.


ORDER

Service connection for degenerative disease of the lumbar 
spine is granted.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

